Citation Nr: 1715524	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extraschedular rating for posttraumatic stress disorder (PTSD) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned a 50 percent rating, effective October 24, 2007.  

A December 2014 Board decision bifurcated the claim into two periods with respect to the 50 percent PTSD rating.  The Board denied an increased rating above 50 percent prior to April 21, 2010, and remanded for further development from that date.  

Thereafter, in a June 2015 rating decision, the RO granted the Veteran an increased rating of 70 percent for PTSD, effective April 21, 2010.  

In May 2016, the Board denied a schedular disability rating in excess of 70 percent for PTSD from April 21, 2010.  Additionally, the Board remanded the issue of entitlement for extraschedular rating for PTSD.  

The Board finds that there has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board had instructed that a VA examination be arranged to determine the impact of the Veteran's service-connected disabilities on his employability.  Examinations were conducted in June 2016, which in aggregate are responsive to the questions posed, enabling an award of TDIU.  Moreover, with respect to extraschedular claim, the remand ordered that this issue be adjudicated by the AOJ.  This was accomplished in a July 2016 supplemental statement of the case.

The Board observes that the issue of entitlement to total disability rating based on individual unemployability due to service connected disabilities (TDIU) from April 21, 2010 through June 30, 2015 was remanded in the Board's May 2016 decision; however, it was granted in the July 2016 rating decision.  As this is considered a complete grant of benefits sought, the issue is no longer before the Board.  




FINDING OF FACT

The symptomatology associated with the Veteran's occupational and social impairment caused by the PTSD is fully addressed in the applicable rating criteria, thus extraschedular consideration is not warranted.  


CONCLUSION OF LAW

The criteria for an extraschedular rating for PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §5100, 5102,  5103(a)(West 2014); 38 C.F.R. § 3.159(b)(2016).  

Here, the Veteran was sent letters in December 2007 and July 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal, therefore it satisfied the notice requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 500 (2006).  

VA also has a duty to provide assistance to develop and substantiate a claim, including providing an examination when necessary.  38 U.S.C.A. § 5103A (2016); 38 C.F.R. § 3.159(c).  In some cases, it also entails obtaining a medical opinion.  38 U.S.C.A § 5103A; 38 C.F.R. § 3.159.  

The claims file contains the Veteran's service treatment and personnel records.  Post-service VA and private treatment records have also been obtained and reviewed, including records from Social Security Administration (SSA).  

The Veteran was provided VA medical examinations in January 2009, April 2010, April 2015, June 2016 and July 2016.  The examinations are adequate for purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and decribed the current severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Legal Criteria

In rating exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Under the approach prescribed by the VA, if the criteria reasonably describes the claimant's disability level and symptomatology and the claimant's disability is contemplated by the rating schedule, then the assigned schedular evaluation is therefore adequate, and no referral is required.  In the second step of the inquiry however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. 3.321(b)(1) (related factors include marked interference with employment and frequent periods of hospitalization).  When the rating schedule is inadequate to evaluate a claimant's disability but has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, prior to April 21, 2010, the Veteran's service-connected PTSD was assigned a 50 percent disability rating, and thereafter a 70 percent disability rating was assigned under diagnostic code 9411.  

Under the general rating formula, a 50 percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to symptoms such as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation applies when a Veteran's occupational and social impairment reflects deficiencies in most areas such as: work, school, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomology and occupational and social impairment caused by the Veteran's PTSD are all specifically contemplated by the schedular rating criteria, therefore the Veteran is not entitled to an extraschedular rating for PTSD.  The schedular rating criteria and Diagnostic Code 9411 specifically provide for disability ratings based on a combination of history and clinical findings of occupational and social impairment up to total occupational and social impairment.  38 C.F.R.§ 4.130, Diagnostic Code 9411(2016).  In this case, considering the lay and medical evidence, the Veteran's PTSD throughout the course of the appeal has been manifested by depression, irritable mood, outbursts of anger, hypervigilance, insomnia, nightmares, trouble concentrating, difficulty with problem solving and short and long term memory, panic attacks, anxiety, isolation, and difficulty maintaining relationships and handling stress.  See Buddy Statement, p.1, received 01/29/2010; see Medical Treatment Records-Government Facility, p. 62, 68, received 07/02/2009; see C&P Exam, p. 6, 9 received, 04/18/2015; see also C&P Exam, p.1. received 07/01/2016; see also Buddy Statement, p.1, received 12/08/2014; see Third Party Correspondence, p.1, received 04/30/2008.  The Veteran stopped working because of PTSD symptoms and claims that his functional impairment is due to effects of his PTSD.  See C&P Exam, p.9, received, 04/18/2015.  

Throughout the course of the appeal, the evidence shows Global Assessment of Functioning (GAF) scale scores ranging between 44 and 55.  See Third Party Correspondence, p.1, received 04/30/2008; see Medical Treatment Record-Government Facility, p.2,8, received 02/04/2010; see VA Examination, p.6, received 04/21/2010; see also C&P Exam, p.10, received 04/18/2015.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to remain employed).  See DSM-IV at 46-47.  
GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomology or overall degree of impairment in occupational and social functioning.  38 C.F.R. § 4.130 (2016).  
The Board acknowledges the Veteran's lay statement indicating that he had additional PTSD symptoms as job retention is difficult given his inability to control his anger and memory problems.  See VA 21-4138 Statement in Support of Claim, p.1, received 05/27/2009; see also VA 9 Appeal to Board of Appeals, p.1, received 01/29/2010.  The Board also acknowledges the wife's lay statement regarding the Veteran's emotional isolation, anger and lack of concentration as well as the employer's statement that while employed, the Veteran had many conflicts due to his anger.  See Buddy/Lay Statement, p.1, received 01/29/2010; see also Buddy/Lay statement, p.1, received 11/27/2015.  However, the Board finds that all of the symptoms and degree of social and occupational impairment are contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are like or similar to those explicitly listed in the schedular rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Veteran's reported symptoms of depression, fluctuating mood, poor memory and concentration, panic attacks, anxiety, anger outbursts, sleep impairment, suspiciousness, isolation, difficulty in maintaining relationships are contemplated by the schedule.  Additionally, the appellant's PTSD has not necessitated frequent periods of hospitalization and he has not contended otherwise.  Indeed, there is no indication that the appellant has ever been hospitalized in connection with his PTSD.  Finally, the Board finds that the appellant's service-connected psychiatric disability, in and of itself, has not been shown to cause marked interference with employment beyond that contemplated by the schedular criteria.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Therefore, an extraschedular rating for PTSD is not warranted for the entire period on appeal.  


ORDER

Entitlement to an extraschedular rating for posttraumatic stress disorder (PTSD) is denied.  


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


